People v Moreano (2019 NY Slip Op 01100)





People v Moreano


2019 NY Slip Op 01100


Decided on February 13, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 13, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
CHERYL E. CHAMBERS
JEFFREY A. COHEN
BETSY BARROS, JJ.


2017-03594
 (Ind. No. 15-00303)

[*1]The People of the State of New York, respondent,
vEfren Moreano, appellant.


Carl D. Birman, White Plains, NY, for appellant.
Anthony A. Scarpino, Jr., District Attorney, White Plains, NY (Jennifer Spencer and William C. Milaccio of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Westchester County (Barry E. Warhit, J.), imposed June 1, 2016, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The record demonstrates that the defendant knowingly, voluntarily, and intelligently waived his right to appeal (see People v Sanders, 25 NY3d 337, 339-342; People v Lopez, 6 NY3d 248, 256-257; People v Dixon, 164 AD3d 1359, 1360; People v Turner, 156 AD3d 655). The defendant's valid waiver of his right to appeal precludes review of his contention that the sentence imposed was excessive (see People v Bryant, 28 NY3d 1094; People v Lopez, 6 NY3d at 255-256).
BALKIN, J.P., CHAMBERS, COHEN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court